RESOLUCIÓN
Evaluado el Informe sobre el Estado de la Obra Notarial Incautada, presentado por la Directora de la Oficina de Inspección de Notarías, así como la Moción Solicitando Reinstalación al Ejercicio de la Notaría,, presentada por el querellado George A. Polish Matos, se autoriza su reinsta-lación al ejercicio de la notaría.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Presidente Interino Señor Rebollo López no intervino.
(.Fdo.) Patricia Otón Olivieri Secretaria del Tribunal Supremo